IN THE COURT OF APPEALS OF IOWA

                                     No. 14-0475
                                 Filed June 10, 2015

SEAN EDWARD KRIER,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Louisa County, Michael J. Schilling,

Judge.



      Sean Krier appeals the district court’s denial of his application for

postconviction relief. AFFIRMED.



      William R. Monroe, of Law Office of William Monroe, Burlington, for

appellant.

      Thomas J. Miller, Attorney General, Linda J. Hines, Assistant Attorney

General, Adam Parsons, County Attorney, and David Matthews, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                             2



BOWER, J.

         Sean Krier appeals the district court’s denial of his application for

postconviction relief (PCR) claiming his trial counsel was ineffective. In 2008,

Krier was charged with third-degree sexual abuse. Krier pleaded guilty. The

district court sentenced Krier to a term of no more than ten years in the custody

of the department of corrections. The court ordered the sentence suspended

and placed Krier on probation for at least two years and no more than five years.

Krier appealed this sentence, and we rejected Krier’s claims on appeal. 1               In

2010, Krier filed an application for PCR, which he amended in 2012. The district

court denied Krier’s application, and he now appeals.

         On appeal, Krier claims his trial counsel was ineffective for failing to

advise him that his guilty plea would subject him to a mandatory minimum of five

years of electronic monitoring (pursuant to Iowa Code section 692A.124 (2007))

and for failing to object to the prosecutor’s alleged breach of the plea agreement.

         In its well-reasoned and thorough opinion, the district court denied Krier’s

application. We agree with the district court that our prior case law and federal

case law establish Chapter 692A is remedial and not punitive.               See Doe v.

Bredsen, 507 F.3d 998, 1000 (6th Cir. 2007) (finding Tennessee sex offender

registration and monitoring statute requiring convicted sex offenders to wear an

electronic tracking device did not constitute punishment and was merely a civil

regulatory scheme); see also State v. Seering, 701 N.W.2d 655, 667 (Iowa 2005)

(finding the residency restriction in Chapter 692A was not punitive in nature);


1
    State v. Krier, No. 09-0256, 2009 WL 2184825 at *7 (Iowa Ct. App. July 22, 2009).
                                         3



State v. Pickens, 558 N.W.2d 396, 400 (Iowa 1997) (“We conclude that Iowa’s

sex offender registration statute, Iowa Code chapter 692A, is not punitive . . . .”).

Concerning Krier’s second claim, we agree with the district court that the

prosecutor did not breach the plea agreement; therefore, his trial counsel did not

have a duty to object.

       Pursuant to Iowa Court Rule 21.26(1)(d) and (e), we affirm the district

court’s denial of Krier’s application.

       AFFIRMED.